Citation Nr: 0303796	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  98-08 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right foot or right leg injury.  

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right hip.  

3.  Entitlement to service connection for DJD of the right 
knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from February 1955 to February 
1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that denied the claimed disabilities.  

In November 2000, the veteran testified before a member of 
the Board at a videoconference hearing.  A transcript of 
which has been associated with the claims folder.  
Correspondence from the veteran dated in July 2000 indicates 
that the veteran accepted that hearing in lieu of an "in-
person" hearing before a Board Member.  See 38 C.F.R. 
§ 20.700(e)(2002).  

This case was previously before the Board in February 2001, 
at which time it was remanded for further development of the 
evidence.


FINDINGS OF FACT

1.  The record does not contain competent medical evidence 
relating the appellant's current right foot/leg disorder to 
his period of active service.  

2.  Legal entitlement to secondary service connection for DJD 
of the right hip has not been shown.  



3.  Legal entitlement to secondary service connection for DJD 
of the right knee has not been shown.


CONCLUSIONS OF LAW

1.  Residuals of a fracture of the right foot or right leg 
injury was not incurred or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  There is no basis under the appropriate laws and 
regulations for entitlement to secondary service connection 
for DJD of the right hip.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.310(a) (2002).

3.  There is no basis under the appropriate laws and 
regulations for entitlement to secondary service connection 
for DJD of the right knee.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West 2002)).




VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file to ascertain whether further remand 
to the RO is necessary in order to assure compliance with the 
new legislation.  

The Board notes that the development of medical evidence 
appears to be complete.  By virtue of the correspondence, the 
April 1998 statement of the case, the December 1999 and 
October 2002 supplemental statements of the case, and 
associated correspondence issued since the veteran filed his 
claim, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Additionally, the veteran was advised that if he adequately 
identified relevant records with names, addresses, and 
approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  For example, the RO's 
September 2001 letter to the veteran specifically informed 
him of what VA would do and what he should do with regard to 
the evidence needed for his claim.  Further, the veteran was 
advised of the specific VCAA requirements in the supplemental 
statement of the case issued in October 2002.  The RO also 
advised the veteran of the evidence obtained and considered 
in deciding his claim in the supplemental statement of the 
case issued in October 2002; the veteran was then given 60 
days to submit anything additional in support of his claim.  
Given that the veteran was informed of the VCAA, including 
the regulations which specify what duties the Government has 
and what the veteran must do, as well as what evidence VA had 
obtained by virtue of the aforementioned documents provided 
to him, the Board finds that the VA's duty to inform has been 
met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As noted above, the record reflects that the veteran has been 
notified of the law and regulations governing entitlement to 
service connection.  He has also been advised of the evidence 
considered in connection with and the evidence potentially 
probative of his claims, most recently in the October 2002 
supplemental statement of the case that included reference to 
the VCAA provisions.  The veteran also presented hearing 
testimony during the pendency of this appeal.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a hearing officer has a regulatory duty, pursuant to 38 
C.F.R. § 3.103(c)(2) (2002), to suggest the submission of 
evidence that the claimant may have overlooked and which 
would be of advantage to the claimant's position.  Costantino 
v. West, 12 Vet. App. 517 (1999).  The undersigned Member of 
the Board attempted to obtain a very thorough chronology of 
medical treatment from the veteran, during his 
videoconference hearing.  Thereafter, the RO elicited the 
availability of such records from the treating providers.

The RO attempted to acquire the veteran's service medical 
records, but the RO was informed that any service records 
might have been destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973.  Even prior to the VCAA's 
enactment, the Court had held that in cases where the 
veteran's service medical records were unavailable, through 
no fault of the veteran, there was a "heightened duty" to 
assist the veteran in the development of the case.  See 
generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). This 
heightened duty to assist included the obligation to search 
for alternate methods of proving service connection.  When 
service medical records were shown to be unavailable, the RO 
sought to obtain any alternate service records. 
Unfortunately, none were available.

Additionally, the RO contacted any viable post-service 
medical sources of treatment, both private and VA reported by 
the veteran.  Finally, the Board further notes that it is 
cognizant of the fact that the RO denied the service 
connection claims as not well grounded in its initial denial 
in August 1997.  However, the RO subsequently re-examined the 
veteran's claims on the merits in October 2002 and 
thereafter.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

II. Factual background

Undated private medical records show that the veteran was 
seen by a cardiologist with complaints of leg pain and 
shortness of breath.  

Private medical records dated in October 1990 show that the 
veteran reported bruising his right hip one week prior.  A 
diagnosis was not provided.  

VA outpatient treatment records dated in November 1992 show 
that the veteran complained of soreness and swelling of his 
right great toe.  In March 1993, the veteran was diagnosed 
with DJD first metatarsal, right foot.  Records dated from 
November 1993 to January 1994 show that the veteran was 
evaluated for his painful first metatarsal, right foot.  

VA treatment records dated in February 1994 show that the 
veteran underwent Plantarflexory Austin Osteotomy right first 
metatarsal.  It was noted that he had a history of severe DJD 
right first metatarsal times many years.  Treatment records 
dated from March to May 1994 show that he was seen for 
follow-up status post bunionectomy.  It was noted that his 
foot was doing well.  

The veteran was accorded a VA examination in July 1997.  He 
reported that he sustained a fracture of his right foot 
during basic training, which healed following one or two 
months of cast immobilization.  He stated that over the years 
he experienced continued right leg pain dysfunction as well 
as right knee and right hip pain.  The diagnoses were DJD of 
the right foot, status post fracture and surgery and doubt 
DJD of the right hip and right knee.  The examiner stated 
that the pain, weakness, fatigability, and incoordination, 
were what would be expected with the fracture and surgery of 
the right foot, impairment of mobility and weightbearing.  

In a statement dated in September 1998, the veteran's cousin 
stated that in March 1955, the veteran attended her 
grandfather's funeral on crutches.  His right leg was in a 
cast to the best of her recollection.  

During his November 2000 videoconference hearing before the 
undersigned, the veteran testified that on or about the 
fourth week of his basic training, he sustained a fracture to 
his right foot.  His right leg was immobilized with a cast 
for about six weeks.  He was placed on limited duty.  
Thereafter, he has continued to experience problems with his 
right foot.  

VA outpatient treatment records dated in May 2001 show that 
the veteran was seen with complaints of pain in his right 
hip, right heel, and right knee.  

The veteran was accorded a VA examination in December 2001.  
He gave a history of a fracture of his right foot in boot 
camp, 1955.  He experienced pain in the ball of his foot.  He 
denied a history of right leg injury.  He experienced right 
knee and right hip symptomatology in 1980 or 1985, no known 
injury.  The impressions prior to radiographs were history of 
fracture of right foot, old.  There was no fracture, recent 
or old reported on the X-rays of record.  There was no 
history of any right leg injury.  There was no reported right 
hip condition, symptomatology was lumbar spine.  Right knee 
with undiagnosed disorder pending X-rays.  X-rays of the 
right hip showed mild degenerative changes with minimal spur 
formation in the superior acetabulum.  X-rays of the right 
knee showed mild degenerative changes with minimal marginal 
spur formation.  X-rays of the right foot showed moderate 
arthritic disease with hypertrophic spur formation, sclerosis 
and narrowing of the first metatarsophalangeal joint.  

Following a review of the radiographs, the examiner stated 
that DJD of the right foot developed over time, right leg; 
there was no disorder of the right hip, part of lumbar spine 
disorder, and minimal spur developed over time; and the right 
knee, minimal spur, developed over time.  He opined that that 
the right foot and leg conditions were not related to service 
or aggravated by service.  

III. Criteria

Service connection means that the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if pre-existing such service, was 
aggravated therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or where a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  38 
U.S.C.A. § 5107(a) (West 2002).

IV. Service connection for residuals of a right foot or right 
leg injury

The veteran has contended that service connection should be 
granted for residuals of a fracture of the right foot or 
right leg injury.  Although the evidence shows that the 
veteran currently has degenerative joint disease in his right 
foot, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  Initially, as discussed above, the 
veteran's service medical records were, unfortunately, 
destroyed in a fire at the NPRC.  However, the record 
reflects that the first post-service evidence of record of 
degenerative joint disease of the right foot is from March 
1993, approximately 36 years after the veteran's separation 
from service.  Furthermore, in December 2001, a VA examiner 
opined that the veteran's right foot and right leg problems 
were not related to service or aggravated by service.  The 
examiner also, significantly, indicated that there was no 
fracture - recent or old - reported in the X-rays of record.  
This examiner in 2001 reviewed the veteran's claims file 
before rendering an opinion, and the Board finds this opinion 
to be of high probative value.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994) (greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence).  In short, no medical opinion or other 
medical evidence relating the veteran's right foot and right 
leg injury to service or any incident of service has been 
presented.  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as a 
medical diagnosis or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Thus, the veteran's own recollections of a 
past diagnosis are not competent evidence to support his 
claim.    

Although the Board notes that the veteran submitted a 
statement from his cousin, wherein his cousin stated that to 
her recollection the veteran's right leg was in a cast in 
March 1955.  In this regard, as stated above, an individual 
may be able to provide an accurate statement regarding first-
hand knowledge of events or observations, and there is no 
reason to doubt her account of what she observed in March 
1955; nevertheless, a lay person may not offer evidence that 
requires medical knowledge, such as a diagnosis of a medical 
condition.  See Nici v. Brown, 9 Vet. App. 494 (1996) citing 
Espiritu v. Derwinski, supra; see also Spalding v. Brown, 10 
Vet. App. 6 (1997).  Consequently, the preponderance of the 
probative and objective medical evidence now of record 
militates against a finding that the veteran has a right 
foot/leg disorder related to service or any incident thereof.  
38 U.S.C.A. §§ 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304.  
Thus, service connection for residuals of a fracture of the 
right foot or right leg injury must be denied.

If service medical records are presumed destroyed, as in this 
case, the Board has a heightened obligation to explain its 
findings and conclusions and consider the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In 
this case, the absence of medical findings of residuals of a 
fracture of the right foot or right leg injury associated 
with active service or some incident thereof does not bring 
the evidence into equipoise.  The preponderance of the 
evidence is against the claim, and because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b).  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  See also 38 C.F.R. § 3.102 (2002).

V. Service connection for DJD of the right hip and right knee

Service connection may be granted for a disability which is 
proximately due, the result of, or aggravated by a service 
connected disease or injury.  38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  When service connection is 
established for a secondary condition, it shall be considered 
as part of the original condition.  38 C.F.R. § 3.310(a).

In the instant case, the appellant has not contended that DJD 
of the right hip and DJD of the right knee were incurred 
during service.  Rather, the appellant argues that he should 
be granted secondary service connection for these conditions, 
pursuant to 38 C.F.R. § 3.310(a) (2002), as he believes that 
they are secondary to the right foot disorder allegedly 
incurred during service.  The Board notes, however, that 
service connection has not been established for residuals of 
a right foot disorder or right leg injury.  As such, legal 
entitlement to service connection for DJD of the right hip 
and DJD of the right knee as secondary to residuals of a 
right foot or right leg injury is not shown.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to service connection for residuals of a fracture 
of the right foot or right leg injury is denied.  

Entitlement to service connection for DJD of the right hip is 
denied.  

Entitlement to service connection for DJD of the right knee 
is denied.  



	
	__________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

